Mangano, J. (dissenting).
The order appealed from is fair and reasonable, and attempts a Solomonic solution to the instant dispute. It represents humane sensitivity to the competing interests and concerns of the parties. It abrogates no one’s rights, but alters their implementation so as to realistically respond to the changing needs of all. And, most importantly, it appears singularly guided by a desire to ensure the best interests of the children by preserving the stability of their relationship with their custodial parent, by maintaining significant contact between them and their noncustodial parent, and by allowing them to take advan*197tage of expanding opportunities for growth and learning.
It must be emphasized that the custodial parent intended to move her family’s home temporarily to France because her present husband had made a career choice necessitating such a move. It may be true that this career choice was not dictated by any financial or promotional considerations. Nevertheless, the choice was made. The real question, then, is whether the wife must now choose not to accompany her husband in his temporary relocation in order to retain the custody of her children and maintain her former husband’s weekly visitation rights, or relinquish custody to the latter in order to fulfill her present marital obligations. This is an impossible choice, which should be avoided, if there can be a reasonable accommodation of the parties’ rights. I am convinced that the Family Court’s carefully fashioned order effected such an accommodation.
It should also be emphasized that the majority has decided to transfer custody for so long as the mother shall reside outside of New York State. In other words, it would transfer custody from the mother, who has always had custody of the children, to the father, who was denied custody by a judgment of divorce. In that judgment the Supreme Court, Dutchess County, found that the mother had provided a good home for the children during the period the parties were separated, and that the father was unable adequately to care for the children while working full time and that there was some basis to believe that, if the father had beep granted custody of the children, they would have been removed to Lebanon on a permanent basis. Custody is now being transferred by this court upon a record that does not adequately explore the crucial issue of the father’s present ability to maintain the care and custody of the children. Such a change of custody should only be ordered after a thorough fact finding on all issues relevant to the children’s best interests and based upon the best available evidence. This record does not afford our court a fact finding of this nature upon which to premise an order for a change of custody.
Accordingly, I dissent and vote to affirm.
Damiani and Weinstein, JJ., concur with Mollen, P. *198J.; Mangano, J., dissents and votes to affirm the order with an opinion in which Rabin, J., concurs.
Order of the Family Court, Dutchess County, dated March 9, 1981, reversed, on the law, without costs or disbursements, and the defendant’s motion granted to the extent of modifying the judgment of divorce by adding provisions thereto prohibiting the removal of the parties’ children from New York State, for purposes of residing elsewhere, without defendant’s written consent and granting temporary custody of the children to the defendant for so long as the plaintiff shall reside outside of New York State.